Exhibit 99.1 September 19, 2007 Dear Shareholder, You are cordially invited to attend an Annual General Meeting of Shareholders of Elron Electronic Industries Ltd. (the  Company ) to be held at 3:00 pm., Israel time, on October 18, 2007, at the Companys offices at 3 Azrieli Center, the Triangle Building, 42 nd Floor, Tel-Aviv, Israel. At this meeting you will be asked: (1) elect twelve (12) directors to the Board of Directors of the Company; (2) approve the compensation of the directors of the Company as a group; (3) approve the Consulting Agreement between the Company and Prof. Gabi Barbash, a director of the Company; (4) approve the Consulting Agreement between the Company and Prof. Yair Beery, a director of the Company; (5) approve the adoption of Israeli generally accepted accounting principles as the Companys primary accounting principles; (6) appoint Kost Forer Gabbay & Kasierer, a Member of Ernst & Young Global, as the Companys auditors until the next annual general meeting of the Company and to authorize the Audit Committee and the Board of Directors to determine the audit fees; and (7) receive and consider the Auditors Report, the Management Report and the Financial Statements of the Company for the fiscal year ended December 31, 2006. For the reasons set forth in the accompanying Proxy Statement, the Board of Directors unanimously recommends that you vote FOR the resolutions specified on the enclosed form of proxy. We look forward to greeting those shareholders present at the meeting personally; however, whether or not you plan to be with us at the meeting, it is important that your shares be represented. Accordingly, you are kindly requested to sign, date and mail the enclosed proxy in the envelope provided, at your earliest convenience, so that the proxy is received at the Companys offices no later than forty-eight hours before the meeting. Thank you for your cooperation. Very truly yours, ARIE MIENTKAVICH DORON BIRGER Chairman of the Board of Directors President & Chief Executive Officer Tel-Aviv, IsraelSeptember 19, 2007 ELRON ELECTRONIC INDUSTRIES LTD. NOTICE OF AN ANNUAL GENERAL MEETING OF SHAREHOLDERS N OTICE IS H EREBY G
